United States Court of Appeals
                                                                         Fifth Circuit
                                                                       F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                         March 23, 2005

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 04-20650
                              Summary Calendar



                              DOUGLAS CEBRYK,

                            Plaintiff-Appellant,

                                   versus

                              VECO CORPORATION

                            Defendant-Appellee.

                         --------------------
             Appeal from the United States District Court
         for the Southern District of Texas, Houston Division
                             No. H-03-1926
                         --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges


PER CURIAM:*

         Plaintiff-Appellant    Douglas     Cebryk    appeals   the    district

court’s grant of Defendant-Appellee VECO Corporation’s motion for

summary judgment.     Cebryk’s complaint alleged that VECO tortiously

interfered     with   his   relationship    with     his   employer,    Parsons

Engineering & Chemicals.       We AFFIRM the judgment of the district

court.

     A district court's grant of summary judgment is reviewed de

novo, using the same standards as the district court. Union Pac.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 04-20650
                                     -2-

Res. Group, Inc. v. Rhone-Poulenc, Inc., 247 F.3d 574, 583 (5th

Cir. 2001).    A movant is entitled to summary judgment when "the

pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is

no genuine issue as to any material fact and that the moving party

is entitled to a judgment as a matter of law." FED. R. CIV. P.

56(c).

     To recover for the allegedly tortious interference with his

employment relationship, Cebryk had to plead and prove: (1) an

employment contract or relationship subject to interference, (2)

willful and intentional interference, (3) that proximately caused

his injuries and (4) actual damage or loss. Prudential Insurance

Company of America v. Financial Review Services, Inc., 29 S.W. 74,

77 (Tex. 2000).   For essentially the reasons given by the district

court,   we   conclude   that    Cebryk   has   not   submitted   evidence

sufficient to establish a genuine issue of material fact on the

elements of intentionality or proximate causation.1 Alternatively,

we agree with the district court that VECO has demonstrated that it

is entitled to summary judgment on its affirmative defense of legal

justification.

     The judgment of the district court is AFFIRMED.




     1
       The plaintiff attached certain materials to his notice of
appeal. Our review, however, is limited to the summary judgment
record. Wallace v. Texas Tech. Univ., 80 F.3d 1042, 1047 (5th
Cir. 1996) citing Little v. Liquid Air Corp., 37 F.3d 1069, 1071,
n.1 (5th Cir. 1994) (en banc).